COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





ALEJANDRO JIMENEZ,

                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-08-00193-CR

Appeal from
 Criminal District Court No. 1

of El Paso County, Texas

(TC # 20070D02194)



 

 

 




O P I N I O N

            Alejandro Jimenez, pro se, appeals his convictions for possession with intent to distribute
a controlled substance.  Appellant pled guilty to possession of cocaine in an amount more than four
grams and less than 200 grams, enhanced (Count I), and to possession of cocaine in an amount more
than 400 grams (Count II).  In accordance with a plea bargain, the trial court sentenced him to fifteen
years’ imprisonment (Count 1) and twenty years’ imprisonment (Count II), said sentences to be
served concurrently in the Texas Department of Criminal Justice--Institutional Division.  He was
also fined $1.00 in connection with Count II.
            After Appellant's retained attorney filed a motion to withdraw due to Appellant’s indigence,
we directed the trial court to conduct a hearing to determine whether Appellant had retained new
counsel, or whether he was indigent and entitled to the appointment of counsel. The trial court called
the case for hearing on June 11, 2008 and took judicial notice from the Judicial Information
Management System that Appellant was not in jail.  When Appellant did not appear, the bailiff
called his name three times in the hallway.  There being no response and no evidence before the
court regarding Appellant’s financial status, the court entered an order that Appellant is not indigent. 
On July 24, 2008, this court notified Appellant regarding his failure to make financial arrangements
for the reporter’s record.  On July 30, 2008, we received Appellant’s pro se response asking the court
to appoint counsel to represent him.  The court then notified Appellant that (1) the trial court had
determined he is not indigent, (2) the cause would be submitted without a reporter’s record, and (3)
his pro se brief was due on or before September 13, 2008.  No pro se brief having been filed, the
court advised Appellant that the appeal would be considered without briefs pursuant to Tex.R.App.P.
38.8(b)(4). 
            In the interest of justice, we have reviewed the entire record for unassigned fundamental
error. See Tex.R.App.P. 38.8(b)(4); Lott v. State, 874 S.W.2d 687, 688 (Tex.Crim.App. 1994).
Having found no unassigned fundamental error, we affirm the judgment of the trial court.

February 24, 2010                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)